Dismissed and Memorandum Opinion filed July 31, 2008







Dismissed
and Memorandum Opinion filed July 31, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00532-CV
____________
 
SUGARLAND@GREATWOOD, L.P. and 
SUGARLAND@GREATWOOD GP, L.L.C., Appellants
 
V.
 
CENTERPOINT ENERGY HOUSTON ELECTRIC, L.L.C., Appellee
 

 
On Appeal from the
268th District Court
Fort Bend County,
Texas
Trial Court Cause
No. 08-CV-163896
 

 
M E M O R A N D U M   O P I N I O N
This is
an interlocutory appeal from a temporary injunction order signed June 6, 2008. 
On July 22, 2008, appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 




Judgment rendered and Memorandum Opinion filed July
31, 2008.
Panel consists of Chief Justice Hedges and Justices
Fowler and Boyce.